                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   LEWIS COSBY,                                 )
   ERIC MONTAGUE, and                           )
   MARTIN ZIESMAN, as Co-Trustee for the        )
   Carolyn K. Ziesman Revocable Trust,          )
   on behalf of themselves and                  )
   all others similarly situated,               )
                                                )
                Plaintiffs,                     )
                                                )
   v.                                           )      No.:   3:16-CV-121-TAV-DCP
                                                )
   KPMG, LLP,                                   )
                                                )
                Defendant.                      )


                                            ORDER

         This civil action is before the Court on plaintiffs’ Motion in Limine Pursuant to

   FRE 803(8) [Doc. 215]. Plaintiffs ask the Court “to admit the charges, factual findings,

   conclusions and/or opinions of the United States Securities and Exchange Commission” in

   several documents they attach as exhibits [Id. p. 1]. At the time of filing the motion, no

   depositions had been taken in the case [Doc. 216 p. 1]. Plaintiffs state a ruling would

   provide “a roadmap as to how to proceed first with depositions and then summary

   judgment” [Id. p. 2].       Plaintiffs additionally request oral argument on the motion

   [Docs. 215, 216]. The Court finds this motion is premature, and the Court declines to

   resolve the issue at this time. The parties will be afforded the opportunity to have oral




Case 3:16-cv-00121-TAV-DCP Document 221 Filed 06/29/21 Page 1 of 2 PageID #: 21036
   argument on motions in limine at the final pretrial conference. The motion [Doc. 215] is

   therefore DENIED with leave to refile closer to trial.

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                2


Case 3:16-cv-00121-TAV-DCP Document 221 Filed 06/29/21 Page 2 of 2 PageID #: 21037
